In a proceeding to modify a decree of a court of Mexico (Family Ct. Act, § 461, subd. [b], par. [ii]), the appeal is from an order of the Family Court, Westchester County, dated March 7,1973, which, after a hearing, granted the application by increasing the amount appellant shall pay for support of his three children from $450 per month to $570 per month. Order affirmed, without costs. Appellant claims, inter alla, that he was not advised of his right to counsel in accordance with section 433 of the Family Court Act. The record clearly establishes the contrary, however, since he was affirmatively advised of this right at a preliminary proceeding held on December 6, 1972, at which time he waived it. The colloquy in this regard was as follows: “ the court: * * * Now, you have a right to be represented by an attorney at your own expense. You have a right to an adjournment to hire an attorney. You also have a right to speak for yourself. Do you wish to hire an attorney or do you wish to speak for yourself? Mr. Krieger: I will speak for myself.” We have examined appellant’s other contentions and find them also to be without merit. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.